Citation Nr: 1750419	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-03 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an earlier effective date than August 3, 2010 for the grant of a 30 percent rating for osteoarthritis, right knee status post right total knee replacement. 

2. Entitlement to service connection for osteoarthritis, left knee status post left total knee replacement (claimed as left knee condition and arthritis).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for diabetes mellitus, type 2.

5. Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION


The Veteran served during the Vietnam Era and Peacetime.  He served in the
Navy from November 10, 1958 to July 18, 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The decision granted service connection for osteoarthritis of the for the right knee status post right knee replacement with a noncompensable rating, effective April 4, 2005 and a 30 percent rating, effective August 3, 2010; and denied service connection for a left leg disability; PTSD; diabetes mellitus, type 2; and prostate cancer.

In November 2016, the Veteran testified in a Board hearing before the undersigned at the Phoenix, Arizona RO.  That office currently has jurisdiction over the Veteran's claims. 

Although the Veteran only claimed service connection for PTSD, his contentions and the evidence of record show that the claim encompasses an acquired psychiatric disorder, regardless of diagnosis, to include anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim for service connection for one psychiatric disorder includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder (other than PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran submitted a claim for service connection for a right knee disability on April 4, 2005 and underwent right knee replacement surgery at a private facility on September 25, 2006.

2.  The Veteran has a current left knee disability that was caused an injury in active service

3.  The Veteran does not have a current diagnosis of PTSD.

4.  The Veteran served in Vietnam; and has current diabetes mellitus, type 2.

5.  The Veteran served in Vietnam, and has current residuals of prostate cancer.


CONCLUSION OF LAW

1.  The requirements for an effective date for a 100 percent rating for total right knee replacement from September 25, 2006 to October 31, 2007; and a 30 percent rating effective November 1, 2007 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.400(o), 4.30, 4.71a, Diagnostic Code 5055 (2017).

2.  The criteria for service connection for residuals for residuals of a left knee injury are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a) (West 2014); 38 C.F.R. §§ 3.304 (b), 3.307, 3.309 (2016).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).

4.  The criteria for service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for a prostate disability have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective Dates Right Knee Disability 

The Veteran is currently rated at 0 percent from April 4, 2005 and 30 percent from August 3, 2010 for his right knee disability.  Because this appeal arises from the effective dates assigned in the rating decision granting service connection; the period for consideration is that commencing with the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A private treatment record shows that the Veteran underwent right knee replacement on September 25, 2006.

Under Diagnostic Code 5055, prosthetic replacement of a knee joint warrants a 100 percent rating for 1 year following implantation of prosthesis and a minimum rating of 30 percent after the end of the 100 percent rating.  The 100 percent rating commences after expiration of the one month temporary total rating under 38 C.F.R. § 4.30 (2017).  Under that regulation a temporary total rating begins the date of hospitalization or outpatient treatment and continuing for one or more months beginning the first day of the month following such hospitalization or outpatient release.

If an increase in disability occurs after the date of claim, the effective date is the date of increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence.  Hazan v. Gober, 10 Vet App 511 (1997).

In this case the date of claim is April 4, 2005.  The increase took place on September 25, 2006 when the Veteran underwent the knee replacement.  The rating criteria do not provide for a rating based on knee replacement prior to the date of the replacement.

Service connection for osteoarthritis of the right knee was established in the rating decision prepared in September 2010.  Based on the claim received on April 4, 2005.  The RO assigned a 0 percent from April 4, 2005, the date of claim, and 30 percent from August 3, 2010, the date of VA examination showing evidence of a total knee replacement.  It was; however, factually ascertainable that the increase took place during the claim when the Veteran underwent the knee replacement.

As such, the Veteran is entitled to a temporary total rating from the date of surgery to October 31, 2006; and a 100 percent schedular rating from November 1, 2006 to October 31, 2007 and a 30 percent rating as of November 1, 2007.

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  There is a legal presumption of service connection for specific diseases based on exposure to Agent Orange. 

Regarding the in-service element of a service connection claim, the law provides that a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2016).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307 (a) (6) (iii), 3.313(a) (2016).

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113 (b) (West 2014); 38 C.F.R. § 3.304 (d) (2016) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed.  Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

 Generally, the degree of probative value, which may be attributed to a medical opinion issued by a VA or private treatment provider, takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Combat Presumption

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154 (b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154 (b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In this case, the evidence supports the finding that the Veteran qualifies for the combat presumption.  In particular, the Veteran's service records document his involvement in combat during the Vietnam War, as evidenced by receipt of the Combat Infantryman Badge.  Based on this evidence, the Board finds that the Veteran engaged in combat with the enemy during service, and the combat rule is applicable.  38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (d) (2016).


A.  Left knee disability

The Veteran has a current diagnosis of degenerative arthritis of the left knee.  The Veteran contends that his left knee disability is related to service. 

A review of the Veteran's service treatment records show a May 1979 note that the Veteran was hospitalized for left knee collapse in 1960.  Additionally, the Veteran was afforded a VA examination to determine the nature and etiology of his left knee disability in September 2010.  The VA examiner opined, "It is at least as likely as not that the Veteran's current knee condition is due to the direct or proximate result of the condition for which he was treated in the service."
 
In reaching this conclusion, the September 2010 examiner noted that he interviewed the veteran, reviewed his private medical records, and his service treatment records, particularly those dated March 31, 1961, and examined the Veteran.  The examiner also noted that the Veteran had a history of walking on the steel decks of the ship and performing his duties requiring climbing up and down ladders.  The examiner also noted a history of multiple falls, and giving way of both knees.

The examiner noted that the Veteran reported before his bilateral knee replacements, he would have pain, weakness, and instability, and giving way of the knees.  The Veteran also reported that before the knee replacements, his knee would swell and he would have to take ibuprofen 800 milligrams twice a day.

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board finds that the September 2010 VA medical opinion is adequate and of great probative weight as the opinion considered the Veteran's competent and credible lay statements regarding his disability.  They also considered circumstances of the Veteran's military service, over his long military career. 

The Board finds that the Veteran's lay statements, regarding his ongoing knee disability, since service are competent and credible.  The Board also finds them highly probative as they are supported by the circumstances of the Veteran's service and the September 2010 VA medical opinion.

In light of all of these factors, the evidence shows that when the Veteran's left knee disability was caused or aggravated by a disease or injury in active service.  Therefore, the Board finds that service connection for left knee disability is warranted.

B.  PTSD

The Veteran's service treatment records contain no evidence of a mental disorder, including PTSD.  His service records have no evidence of a verified combat stressor; however, based on the Veteran's reported stressor of, "my life was in jeopardy and being fearful of attack," and the combat rule, the RO afforded the Veteran a VA post-traumatic stress disorder examination in September 2010.  

The Veteran's September 2010 VA examination showed the examiner diagnosed, anxiety disorder, not otherwise specified.  The examiner noted, at the current time the Veteran does not meet diagnostic criteria for post-traumatic stress disorder (PTSD). 

The September 2010 examiner also noted that the Veteran had documentation in his C-file regarding mental health treatment.  The examiner also noted that records showed in 2000 the Veteran met with a private sector physician (Huber) where he was prescribed Zoloft and Prozac but the Veteran found these ineffective.  He was then switched to Effexor.  The examiner further noted that the Veteran had a noted history of depression and problems with anger.  The examiner also pointed out that in documentation from 2002 from Dr. Anwar; the Veteran was diagnoses with anxiety not otherwise specified but there was no a medication or treatment noted.  The Veteran reported that he received no additional mental health treatment and he was not in any mental health care-including taking of medications. 

The Veteran was afforded an opportunity for VA medical examinations in connection with the claim for service connection for left knee osteoarthritis and PTSD.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the claim regarding service connection for an acquired psychiatric disability, other than PTSD, is being remanded due to an inadequacy of a portion of the December 2010 VA PTSD examination (discussed in detail in the Remand section below), the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex medical diagnosis issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  The Board finds that the December 2010 VA PTSD examination is adequate with regard to the claim of service connection for PTSD.  The opinion considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c) (4).

The Veteran has not submitted any medical evidence to the contrary.  There is also no subsequent medical evidence showing a current diagnosis of post-traumatic stress disorder due to military service.  

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 CFR 4.125(a) (2016); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, occurrence of the claimed in service stressor may be established by the veteran's lay testimony alone.  

The Veteran's military records clearly establish that he served in Vietnam.  Furthermore, he has described that he felt his life was in jeopardy and being fearful of attack.  This evidence, however, goes to the occurrence of a stressor.  The record does not establish that the Veteran has ever been diagnosed with this disability

The Board recognizes the Veteran's contention that he has PTSD that is related to service; however, there is no evidence that the Veteran has the medical knowledge or training that would permit him to determine the etiology of a complex disorder, such as PTSD.  See Jandreau, supra.  As such, his statements in that regard are not competent.  The Board finds the most probative evidence to be the findings of the September 2010 VA examiner, who provided sound reasons and bases for the opinion that the Veteran did not have PTSD.  The Veteran was afforded an extensive VA examination in September 2010, where the examiner found the Veteran did not meet the DSM criteria for PTSD.  This examination included a review of his experiences in Vietnam, additional testing, and a mental status examination.  At the conclusion of the examination, the impression was anxiety disorder.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, but that his history, presentation and symptom profile were more consistent with anxiety disorder.

The Veteran has undergone two comprehensive psychological examinations, after which both examiners independently concluded that they Veteran had anxiety disorder not otherwise specified.  In his September 2010 VA examination, the examiner concluded that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  This examination included a review of his experiences in Vietnam, additional testing, and a mental status examination.  The impression was anxiety disorder.  There is no competent opinion to the contrary.  Consequently, the preponderance of the evidence is against a finding that the Veteran has a diagnosis of PTSD, and service connection for that disorder must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.304 (f) (2016).

C.  Diabetes 

The Veteran is claiming that his current diagnosis of diabetes mellitus is a result of his exposure to herbicides while in service.  Records show that the Veteran was diagnosed with diabetes mellitus around 2003.
 
The Veteran's service treatment records are negative for any diagnosis of diabetes.  Although the Veteran claimed service connection for diabetes as a result of exposure to herbicides, exposure to herbicides has not been conceded.  


The Veteran  reported, and service records show, that he was aboard the following ships USS Tolvana (1969-1962), USS Taladega (1962), USS Ricketts (July 1964-December 1965), USS Truxtun (or Truxton) (January 1966-December 1969), USS Chicago (January 1970-December 1971) and USS Hector (1975-1979).  

At his hearing and in his "statements in support of claim" the Veteran reported that he left the USS Chicago via helicopter in December 197l and flew to the USS Constellation, an aircraft carrier.  The following day he flew to Da Nang where he spent a day or two before flying to Travis Air Force Base via Clark Air Force Base in the Philippines.  

The Veteran's personnel files shows that he was aboard these ships but the records do not contain specific mention of his travel through Da Nang or the manner in which left the USSS Chicago. The USS Hector was stationed in Vietnam; however, it was not during the time that the Veteran was assigned to the ship.  VA research has shown that the USS Truxtun sent small boats ashore from Da Nang in June 1968 and October 1969; the USS Chicago anchored at Da Nang in May 1969; and the USS Hector anchored in Vung Tau Harbor in July and August 1970 and sent crewmembers ashore for liberty leave.  Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, November 1, 2017.

Ship logs from the USS Chicago in December 1970 show that flight quarters were sounded on several occasions while the ship was in the vicinity of the Gulf of Tonkin; this is an indication that a helicopter was either landing or departing.  National Archives Catalog; accessed at https://catalog.archives.gov/id/24323550 .  Ship logs were not available on line for the USS Chicago during 1971 and they do not otherwise appear in the record.

The Veteran submitted a letter, dated in July 2012 from National Archives in which he requested information showing the USS Chicago and USS Constellation were in Da Nang, Vietnam in December 1971.  The response indicated that the USS Chicago was in the Gulf of Tonkin and the USS Constellation was at Yankee Station in December 1971.

According to 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) (2016), eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975.  This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways "brown water" of Vietnam.  However, this does not include service aboard a large ocean-going ship that operated only on the offshore Waters "blue waters" of Vietnam, unless evidence shows that a Veteran went ashore.  Inland waterways include the rivers, canals, estuaries, delta areas, and enclosed bays of Vietnam.  They do not include open deep-water harbors such as those at Da Nang, Nha Trang, Cam Ranh, or Vung Tau.  These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea.

While the record does not provide specific confirmation of the Veteran's travel to Da Nang in December 1971; his testimony is competent and consistent with the circumstances of his service; hence it is also credible.  In this regard the record confirms that helicopters serviced the USS Chicago, that the USS Constellation was in the vicinity of the USS Chicago in December 1971 and that the Veteran's duty aboard the USS Chicago ended in December 1971.  Given the location of the Chicago and Constellation off shore of Vietnam, it is reasonable that someone returning from those ships to the United States would have traveled through the nearest air bases, which were in Vietnam.  As such, the Board finds that the Veteran had qualifying service in Vietnam and is entitled to presumptive service connection for herbicide exposure.  38 C.F.R. §§ 3.307(a)(6)(iv); 3.309(e).

The Veteran's post-service VA treatment records show that the Veteran had borderline diabetes as early as November 2007, and actually was reported to have diagnosed diabetes in 2003.  A current disability is shown.   Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus, type 2 are met. 38 C.F.R. § 3.309(e) (2016).

The Board thus finds that a preponderance of the evidence is against the claim for service connection for diabetes, to include as due to herbicide exposure, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).
 
D. Prostate Cancer

The Veteran further contends that his prostate cancer was incurred as a result of herbicide exposure in Vietnam.  As just discussed, the Board has found that he had qualifying service in Vietnam.  Prostate cancer was diagnosed in 2012.  The criteria for service connection for the residuals of prostate cancer are met.  38 C.F.R. §§ 3.307(a)(6)(iv); 3.309(e) (2017).  See 38 U.S.C.A § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Effective dates from September 25, 2006 to October 31, 2007, for a 100 percent rating; and from November 1, 2007, for a 30 percent rating for osteoarthritis, right knee status post right total knee replacement are granted.

Entitlement to service connection for osteoarthritis, left knee status post left total knee replacement (claimed as left knee condition and arthritis), is granted.

Entitlement to service connection post-traumatic stress disorder (PTSD) is denied.

Entitlement to service connection for diabetes mellitus is granted. 

 Entitlement to service connection for residuals of prostate cancer is granted.


REMAND

As discussed above, the Veteran has received mental health treatment and was diagnosed with an acquired psychiatric disability; anxiety disorder, not otherwise specified.  In the December 2010 VA PTSD examination report, the Veteran was again diagnosed with anxiety disorder, not otherwise specified.  The examiner did not opine as to whether the diagnosed psychiatric disability was related to service.  There is no other competent opinion addressing the etiology of the acquired psychiatric disabilities.  Such an opinion is required.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. If possible, ask the VA psychologist who conducted the September 2010 VA examination to review the claims file and provide an addendum opinion.  The examiner should note review of the relevant records.  If the September 2010 VA examiner is not available, obtain the requested opinion from another VA mental health professional.  If the examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

For the diagnosis other than PTSD, including, but not limited to, anxiety disorder, not otherwise specified, the VA examiner should offer the following opinions:

a) Is it as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disability, including, but not limited to,  anxiety disorder, not otherwise specified, had its onset in service, was caused or aggravated by an event, including a stressor, in service?

The examiner should note evidence in the service personnel records indicating the Veteran participated in combat operations aboard the USS Chicago.  .

The examiner should provide reasons for these opinions.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


